Citation Nr: 1501696	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for a seizure disorder in excess of zero percent prior to June 29, 2010 and in excess of 60 percent from June 29, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty June 2000 to July 2008.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that assigned a 0 percent rating for a seizure disorder, secondary to a sinus node dysfunction.  A June 2014 rating decision assigned a 60 percent rating to the seizure disorder from June 29, 2010.  However, as that grant did not represent a total grant of benefits sought, the claim for increase remained pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Board remanded the issue on appeal for additional development.  In November 2014, the issue on appeal was returned to the Board for appellate review.  The Board found that the directed development had been fully complied with and that there was no prejudice in deciding the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

On November 6, 2014, the Board issued a decision with "Conclusions of Law" that conflicted with evidence that is known to be false.  In light of this evidence, the Board is vacating the November 2014 decision as explained in further detail below and will reissue the decision below. 


FINDINGS OF FACT

1. On November 6, 2014, the Board issued a decision granting entitlement to an initial evaluation in excess of 20 percent for the seizure disorder from June 2, 2008 to June 28, 2010.   

2. The Veteran served on active duty until July 1, 2008.

3. For the period of the appeal from July 2, 2008 to June 28, 2010, the service-connected seizure disorder has been manifested by at least 2 minor seizures in the last 6 months.  

4. For the period of the appeal from June 29, 2010, the service-connected seizure disorder is manifested by at least one major seizure in 4 months over the last year or 9 to 10 minor seizures per week without evidence of at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  


CONCLUSIONS OF LAW

1. The criteria for vacating the November 6, 2014 Board decision have been met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2. For the period of the appeal from July 2, 2008 to June 28, 2010, the criteria for an initial rating of 20 percent for the seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014). 

3. For the period of the appeal from June 29, 2010, the criteria for an initial rating in excess of 60 percent for the seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

Here, the Board issued a decision in November 2014 that that provided the following Conclusions of Law: 
	
1.  For the period of the appeal from June 2, 2008 to June 28, 2010, the criteria for an initial rating of 20 percent for the seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014). 
	
2.  For the period of the appeal from June 29, 2010, the criteria for an initial rating in excess of 60 percent for the seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014).

However, the evidence of record establishes that the Veteran served on active duty until July 1, 2008.  This fact is stated on the Veteran's DD-214 and is listed as his date of separation on his application for benefits.  He was awarded service connection for his seizure disorder effective July 2, 2008, the date after his discharge.  The Veteran did not appeal the effective date.  Unfortunately, due to a typographical error on the part of the Board the effective date was listed as June 2, 2008 instead of July 2, 2008. 

The Board notes that a grant of benefits back to June 2, 2008, rather than July 2, 2008, would be granting the Veteran benefits before he had discharged (or otherwise separated from service) which is precluded by law.  38 C.F.R. § 3.400 (b)(2)(explaining the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service).  Accordingly, the Board must vacate its prior November 6, 2014 decision and readjudicate the claim.  38 C.F.R. § 20.904 (b).  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the Veteran in March 2008, prior to the initial adjudication of the claim, and in September 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters. In March 2008, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher initial evaluation is a downstream issue and was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim. Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private treatment records and evaluation reports are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in 2008, 2009 and April 2014 to obtain medical evidence as to the nature and severity of seizure disorder.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating is assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Diagnostic Code 8910, grand mal epilepsy, and Diagnostic Code 8011, petit mal epilepsy, are rated under the General Rating formula for major and minor seizures.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a.  

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id. 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Analysis

The Veteran asserts that a higher rating is warranted for the service-connected seizure disorder.  The RO assigned an initial zero percent rating to the service-connected seizure disorder prior to June 29, 2010 and a 60 percent rating from June 29, 2010 under Diagnostic Code 8910.  

Service treatment records show that the Veteran was seen in May 2007 as part of a diagnostic workup for episodes of syncope or fainting and the examiner at the time opined that the Veteran's feelings of deja vu after fainting "might be seizures secondary to syncope."  An electroencephalography (EEG) done at the time was normal.  The diagnosis was rule out seizures.  

An April 2008 VA examination report indicates that the neurologic examination was normal with no motor, sensory, reflex, or coordination deficits.  The Veteran indicated that his last seizure was in early 2007.  He denied having any episodes of generalized non-conclusive epilepsy, generalized conclusive epilepsy, simple partial epilepsy, or complex partial epilepsy in the past twelve months.  It was noted that the psychomotor seizures were characterized by episodes of autonomic disturbances.  The diagnosis was seizure disorder secondary to sinus node dysfunction.   

Records from the Mid-America Cardiology at the University of Kansas Hospital dated in March 2008 indicate that the Veteran was seen in the Bloch Heart Rhythm Center as part of the electrophysiology section after experiencing two episodes of near syncope yesterday while at work.  It was noted that the Veteran had been doing relatively well since the last visit at the beginning of the month.  The Veteran reported that yesterday, when he was at work, when sitting, he had the sudden onset where he felt lightheaded and near syncopal.  He contacted the office was asked to check his blood pressure however before he had an opportunity to do that within the next 20 to 30 minutes he had a recurrent event.  The Veteran stated that these were worse than they had been for some time where he was very close to actually complete loss of consciousness.  He stated as his second episode occurred, he laid flat on the ground and his symptoms passed.  He denied any palpitations.  The assessment was recurrent near syncope, certainly of a neurocardiogenic mechanism, likely hypotensive or a vasodepressor component since they have addressed the cardio-inhibitory component.  

It was noted that the Veteran had syncope while driving in 1999, he lost consciousness, crashed over a barrier and drove into a lake.  He underwent extensive evaluation with MRI, CT scan, and EEG and results were normal.  Since 2005, he had five more episodes of syncope with four episodes in the last four to six months.  All episodes consist of morning symptoms of deja vu sensation, the Veteran feels the episode is coming quickly, and usually within 2 to 3 minutes notices tunnel vision and loses his eyesight, and then goes into complete loss of consciousness.  Apparently, within a few minutes he wakes up and is back to normal.  The episodes are not associated with chest pain, palpitations, or diaphoresis.  The diagnosis was cardiac pacemaker in situ and syncope, recurrent syncope neurocardiogenic in nature with significant sinus node dysfunction with 30 seconds of asystole during events.

An April 2008 VA examination report indicates that the Veteran reported syncopal episodes causing a seizure disorder.  He had a pacemaker insertion and sectrol seizure disorder secondary to sinus mode dysfunction.  The Veteran reported that his last seizure was early 2007 and he has not had a seizure in the past 12 months.    

An April 2009 treatment record from the Mid-America Cardiology of the University of Kansas indicates that the Veteran reported that he continued to have symptoms although no true syncope.  He reported having episodes weekly and they have been increasing in intensity over the past few months, are associated with some lightheadedness and dizziness which he reported is transient and last 20 to 30 seconds at a time before resolving spontaneously.  The assessment was neurocardiogenic syncope and lightheadedness.  He was started on Zoloft.  

In an April 2009 letter, the Veteran's cardiologist, Dr. Emert, indicates that the Veteran presented for a follow-up appointment and he stated that he continued to have symptoms although without any true syncope. He reported having episodes weekly and he reports they have been increasing in intensity over the past few months, they were associated with some light headedness, and dizziness which he reported is quite transient, and lasted only about 20 to 30 seconds at a time before resolving spontaneously. 

A May 2009 VA cardio examination report indicates that the Veteran reported that since 2007, he continued to have dizziness 3 to 4 times a month without passing out, associated with chest pain, sweating, or shortness of breath; the episodes lasted 30 seconds.  The diagnosis was sinus node dysfunction with neurocardiogenic syncope.  

A June 2009 VA neurologic examination report indicates that the Veteran reported having syncopal episodes with seizures.  He had no treatment since having his pacemaker implant and has not had any more seizures.  The diagnosis was seizure disorder.  The VA examiner noted that the Veteran had syncopal episodes from his sinus node dysfunction that caused an ischemic condition resulting in seizures.  The VA examiner indicated that since the Veteran has had his pacemaker, this prevents the syncopal episodes and ischemic events that caused his seizures to occur and the Veteran denied any further seizures since the implanted pacemaker.  

A December 2011 treatment record from the Mid-America Cardiology of the University of Kansas indicates that the Veteran was a longstanding patient and was treated for sinoatrial dysfunction with a pacemaker after having syncopal episodes.  The Veteran had 30 second periods of asystole which resulted in his Medtronic pacemaker implantation in July 2007.  It was noted that the Veteran reported having the episodes about twice a day and he reported having the very same feelings as he did prior to his pacemaker implantation except he is just not passing out.  He reported having the sense that the room is spinning but he is just becoming very lightheaded for 10 to 20 seconds, 2 or 3 times a day.  

A January 2012 VA examination report indicates that the Veteran had resolved seizures not otherwise specified.  The VA examiner reported that the Veteran was not prescribed continuous medication for the control of seizure activity and had not experienced a seizure since the implantation of a pacemaker in 2007.  It was noted that the Veteran had apparent seizure activity during syncopal episode secondary to sinoatrial node dysfunction.  It was noted that the Veteran did not have any minor or major seizures or psychomotor seizures.  The VA examiner indicated that imaging studies and diagnostic procedures were not performed or reviewed.  

In January 2013, the Veteran underwent evaluation at the Comprehensive Epilepsy Center, Department of Neurology, University of Kansas Hospital, where physicians evaluated the Veteran for seizure activity using an EEG.  The results from the EEG indicated that the Veteran displayed intermittent left temporal sharp wave discharges, which were a potential source for epileptic seizures.  The treatment record notes that the Veteran was prescribed Trileptal, an anti-seizure medication.  The treatment record indicates that since the implantation of a permanent pacemaker in 2007, the Veteran did not have any passing out spells, however, he was having spells of feeling dizzy, lightheaded, and tunnel vision, and for the last several months, in addition to these feeling light-headed and tunnel vision, he had episodes of being not able to talk and unresponsiveness lasting for about 20 seconds with about 5 minutes of postictal confusion added.  The Veteran's wife described the spell as sudden onset of yelling and curse word followed by some staring, trying to focus, and making some noises as if he is trying to talk and not being able to answer the questions appropriately.  The spells lasted about 10 to 20 seconds with some postictal period lasting about 5 to 10 minutes afterwards and this has been happening about couple of times a week on average.  According to the Veteran, he did not lose his awareness with the spells.  He thinks he understands what his wife has been telling to him, but he cannot answer and he does not remember cursing.  He sometimes had episodes where he was talking in Spanish.  He did not have a convulsive seizure, any absence seizure losing periods of time besides his neurocardiogenic syncope, any complex partial seizures with automatism, myoclonic seizures, or generalized tonic dorm convulsions in the past.  He did not have any febrile seizures. 

It was noted that the Veteran had significant investigations from cardiac standpoint for both the spells and intermittent recurrent chest pain, which included cardiac CT angiogram in 2008.  The chest pain was found to be of noncardiac etiology and he has seen a GI specialist and had a negative EGD.  He has also had echo, which was negative. 

The assessment was spells of unresponsiveness, not being able to answer, starting with cursing, and followed by postictal periods that are suggestive of either simple partial seizures, or short lasting complex partial seizures.  It was noted however, that it could be of other etiologies as well.  An EEG and CT scan were ordered, and if the EEG and CT were normal, then the best plan will be to admit him to the epilepsy monitoring unit to capture and characterize this spells.  It was noted that because the first working diagnosis is seizures, he was started on antiepileptic medication, Trileptal.  Seizure precautions and driving restrictions were discussed. 

June 2013 treatment records from the Comprehensive Epilepsy Center, Department of Neurology, University of Kansas Hospital indicates that the Veteran returned for a follow up visit and reported that the last seizure before last week was in February and last week, he had 3 seizures; 1 of them was just a warning feeling and the other ones were typical of his seizures and 1 had right hand automatism.  The Trileptal was increased after the second spell and the next day after the increase, he had the first seizure, but he has not had any since then.  The EEG showed intermittent left temporal sharp wave discharges and the CT scan of the head showed unremarkable findings.  Otherwise, he denies any new systemic or neurological complaints.  The assessment was cryptogenic localization-related epilepsy presenting with complex partial seizures with temporal epileptiform discharges on the EEG. 

In a June 2013 statement, Dr. Uysal of the Comprehensive Epilepsy Center, Department of Neurology, University of Kansas Hospital indicates that the Veteran had epilepsy and he reported having one convulsive seizure last night and in view of this, his medications were increased.  

The April 2014 VA examination report shows a diagnosis of seizures with EEG abnormalities.  The Veteran was on continuous medication to control the seizures; Trileptal was prescribed in January 2013.  It was noted that a January 2013 EEG findings were intermittent left temporal sharp wave discharges that were a potential source for epileptic seizures.  The diagnosis was seizure disorder. 

It was noted that the Veteran had the following findings, signs, and symptoms attributable to seizure disorder (epilepsy) activity: episodes of unconsciousness, brief interruption in consciousness or conscious control, staring, sudden jerking movement of the arms, trunk or head (myoclonic type), sudden loss of postural control (akinetic type), complete or partial loss of use of one or more extremities, random motor movements, perceptual illusions, abnormalities of thinking, abnormalities of memory, speech disturbances, impairment of vision, and tremors.  The Veteran reported that the seizures first began in 2005.  He had minor seizures (characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type)) two or more times in the past 6 months and 5 to 8 times per week.  The Veteran ever had major seizures (characterized by the generalized tonic-clonic convulsion with unconsciousness) at least 2 in the past year and at least 1 in the past 4 months.  

The Veteran had minor psychomotor seizures (characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances) at least 2 or more in the past 6 months and at least 9 to 10 per week.  The Veteran had major psychomotor seizures (major psychomotor seizures are characterized by automatic states and/or generalized convulsions with unconsciousness) at least 2 in the past year and less than one in the past 6 months.   

The Veteran did not have epilepsy associated with a nonpsychotic organic brain syndrome or epilepsy associated with a psychotic disorder, psychoneurotic disorder, or personality disorder.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the seizure disorder.  The examiner indicated that the Veteran's epilepsy or seizure (epilepsy) disorder impacted his ability to work in that he had to take seizure precautions including no climbing ladders, no working in heights, no use of power tools, no driving, and no exposure to flashing lights.  The examiner indicated that the Veteran was able to perform the following in a normal 8 hour work day: modified sedentary or light duty work, such as administrative position requiring light physical activities (i.e. typing, writing, walking, assembly parts, packaging).  

A May 2014 treatment record from the Comprehensive Epilepsy Center, Department of Neurology, University of Kansas Hospital indicates that the Veteran returned for a follow up visit.  It was noted that since the increase in medication, the Veteran has not had any seizures for the first two or three months, however, the seizures started coming back.  The Veteran indicated that he thought the seizures were much shorter and less in strength; the seizures presented as dizziness, lightheadedness, and some feeling of being foggy and the seizures lasted about 30 to 60 seconds.  The Veteran's wife reported that she has not noted a difference from the past seizures.  It was noted that the seizures were not anymore noticeable from outside, but they were very prominent in the past after the dose was increased.  The assessment was cryptogenic localization-related epilepsy complex partial seizures, currently not well-controlled, responsive to Trileptal.  The EEG showed left temporal epileptiform discharges.  It was noted that the Trileptal would be increased, and if he did not become seizure-free with the current dose, the dose would be increased further.  

After a review of the evidence, the Board finds that the disability picture due to the service-connected seizure disorder more closely approximates the criteria for the assignment of a 20 percent rating from July 2, 2008 to June 28, 2010 under Diagnostic Code 8910.  The medical evidence shows that the Veteran has a confirmed diagnosis of cryptogenic localization-related epilepsy presenting with complex partial seizures with temporal epileptiform discharges on the EEG.  The weight of the competent and credible evidence shows that from July 2008 to June 2010, the Veteran has had at least 2 minor seizures in the last 6 months.  The medical evidence of record shows that in March 2008, the Veteran reported having two episodes in the past 24 hours and 4 episodes in the past 4 to 6 months.  In April 2009, the Veteran reported having episodes weekly and he noted that were increasing in intensity.  The May 2009 VA examination report indicates that the Veteran reported having dizziness 3 or 4 times a month.  

The Board finds that the disability picture due to the service-connected seizure disorder more closely approximates the criteria for at least two minor seizures in the last six months, and therefore a 20 percent rating is warranted from July 2, 2008 to June 28, 2010.  It is notable that the Veteran has had seizures where he loses consciousness and seizures where he has a brief interruption in consciousness or conscious control.  The seizures are described in detail in the discussion of the medical evidence above.  Based upon these findings, the Board finds that an initial evaluation of 20 percent is warranted for the seizure disorder for the period on appeal from July 2, 2008 to June 28, 2010, and the appeal is granted to that extent.  

An initial evaluation in excess of 20 percent is not warranted for this time period.  The Board finds that the weight of the competent and credible evidence does not more closely approximate the criteria for a 40 percent rating or higher.  For the time period in question, the medical evidence does not demonstrate at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  The weight of the competent and credible evidence shows that prior to July 29, 2010, the Veteran did not have a major seizure with tonic-clonic convulsion and unconsciousness and he had minor seizures from 3 to 4 times a month to 4 times in four to six months.  

The Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 60 percent for the seizure disorder from June 29, 2010 under Diagnostic Code 8910.  The medical evidence shows that from June 29, 2010, the Veteran's seizure disorder is manifested by 1 to 2 major seizures in the past 12 months.  The June 2013 statement by the Veteran's physician at the Comprehensive Epilepsy Center indicates that the Veteran had one convulsive seizure the day before.  The April 2014 VA examination report indicates that the Veteran had 1 major seizure in the past 4 months and 2 major seizures in the past year.  The weight of the evidence shows that the Veteran 2 to 3 minor seizures a day in December 2011, 2 to 3 minor seizures a week in 2013, and 5 to 8 minor seizures a week upon VA examination in April 2014.  He had 9 to 10 minor psychomotor seizures a week.  See the April 2014 VA examination report.  The Board finds that the weight of the competent and credible evidence does not more closely approximate the criteria for an 80 percent rating or higher.  For the time period in question, the medical evidence does not more closely approximate or establish an average of at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  

In conclusion, the Board finds that for the time period of July 2, 2008 to June 28, 2010, a 20 percent rating is warranted for the seizure disorder pursuant to Diagnostic Code 8910, and the appeal is granted to that extent.  The Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 60 percent for the seizure disorder from June 29, 2010 under Diagnostic Code 8910.

Lastly, the Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected seizure disorder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency and severity of seizure episodes, including the manifestation of such episodes.  38 C.F.R. §§ 4.121, 4.122, 4.124a (2014); thus, the demonstrated seizures are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's seizure disorder and referral for consideration of an extra-schedular evaluation is not warranted. 


ORDER

The Board's November 6, 2014 decision is vacated. 

Entitlement to an initial evaluation of 20 percent for the seizure disorder from July 2, 2008 to June 28, 2010 is granted.   

Entitlement to an initial evaluation in excess of 60 percent for the seizure disorder from June 29, 2010 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


